The defendants in this Superior Court civil action are members of the Cumberland School Committee. The plaintiffs, in instituting this suit, have sought to compel the defendants to pay the costs of their son’s continued enrollment in a special education program at the Emma Pendleton Bradley Hospital. It is conceded that the Smiths’ young son is an “emotionally handicapped” and “orthopedically handicapped” child. The plaintiffs are before us on their appeal from a judgment entered in the Superior Court granting the defendants’ motion to dismiss the complaint because the plaintiffs had failed to exhaust their administrative remedies prior to seeking judicial relief.
Subsequent to the filing of their appeal, plaintiffs commenced a civil action in the United States District Court *993for the District of Rhode Island. On December 20, 1976, the District Court issued a preliminary injunction which ordered defendants to pay the expense of keeping the Smiths’ son in the Bradley program until the committee held a hearing on plaintiffs’ request and the litigants had followed the appeal route prescribed by regulations of the Board of Regents.
Oster, Fay, Groff ir Prescott, for plaintiffs. James M. Shannahan, for defendants.
In the light of these developments, the plaintiffs appeared before us on April 6, 1976, in response to our order to show cause why their appeal should not be dismissed because the relief they sought in the Superior Court had been obtained in the United States District Court.
The plaintiffs have failed to show cause, and accordingly the plaintiffs’ appeal is denied and dismissed on the ground of mootness.